IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Christopher D. Braxton, )
Plaintiff, )
)

v. ) 1:17cv340 (TSE/IDD)
)
Director of Health Services, e_t a_l., )
Defendants. )

MEMORANDUM OPINION

This matter comes before the Court on a Motion for Summary Judgment filed jointly by
the defendants. Christopher D. Braxton, a Virginia inmate acting m Y, filed this civil rights
action pursuant to 42 U.S.C. § 1983, alleging that he suffered deliberate indifference to his
serious medical needs at Greensville Correctional Center (“GCC”) when appropriate actions
were not taken with respect to his allergy to celery. For the reasons which follow, the Motion for
Summary Judgment must be granted.

I. Background

A. Plaintiff’ s Allegations

In the initial complaint, which is the operative complaint in the lawsuit,l plaintiff states
that he has suffered from “a multitude of seriously painful, life-threatening” food allergies since

2013, and he receives the Common Fare diet at GCC. Compl. W 5, 7. Among the foods to which

 

lThe initial complaint was screened upon filing pursuant to 28 U.S.C. §1915A(a), and in
deference to Braxton’ s pr_o g status, an order was entered apprising him of apparent deficiencies and
allowing him an opportunity to file a particularized and amended complaint [Dkt. No. 2] Instead
of doing so, Braxton filed a Motion for Reconsideration, arguing at some length that his claims
against the defendants had been adequately pleaded. [Dkt. No. 3] As it was apparent at that juncture
that plaintiff did not wish to avail himself of the opportunity to particularize and amend his
allegations, the Motion for Reconsideration was granted as to the requirement that he do So, and the
initial complaint was served on the defendants as written.

plaintiff is allergic is celery, and he contends that defendants were deliberately indifferent to that
serious medical condition in two ways.

First, on January 8, 2014, Dr. Miranda at GCC submitted a consultation request for a
radioallergosorbent (“RAST”) test to determine if plaintiff was allergic to celery to Corizon
Company, a “privately-owned medical contractor employed by the [Virginia Department of
Corrections] to provide medical services and care for all prisoners.” Compl. 1[ 6. The request was
approved by Corizon’s medical director on February 3, 2014, and on February ll plaintiff
underwent a blood test which he believed was a RAST for celery. On Februaly 19, however, Dr.
Miranda received a report stating that the laboratory had been unable to perform the test because
Corizon’s “prior authorization [was] required.” Compl. 11 15.

On March lO, 2014, plaintiff again submitted to a blood test, and again a report was sent
to Dr. Miranda stating that the test had not been performed because “authorization from Corizon
is required.” Compl. at 6. Plaintiff alleges “on information and belief” that Dr. Miranda sought
authorization from Corizon for plaintiff to undergo a RAST for celery from January 2014 until
June 2016, but defendant John Doe denied the requests on the ground that Corizon’s policy is not
to authorize RAST’s for celery for prisoners. Braxton asserts that “said denials and said policy
constitute deliberate indifference or reckless disregard under federal law.” Compl. 11 20.

In the second component to his deliberate indifference claim, Braxton alleges that GCC
medical staff provided Mr. Creque, GCC’s Food Service Manager, with a copy of a diet order
from Dr. Miranda regarding his celery allergy on April 2, 2014. Nonetheless, since that date
Creque and his staff have continued to place celery on plaintiffs food trays. Compl. 1129.
Plaintiff filed informal complaints and grievances regarding the situation, and was told to take

the celery off his tray and not to eat it. Compl. 1111 30-31.

On March 2, 2016, after the grievance process had concluded unsuccessfully, plaintiff ate
a meal from a food tray “minus the celery,” and suffered an allergic reaction that consisted of
“swelling of his face and throat, chest pain, breathing difficulty, unbearable itching, tightness
around his waistline, wheals [sic] about his face, neck, chest, armpits, and groin,” as well as
“great fear that he was going to die.” Compl. 11 34. During a medical examination that same day
“food allergy blood testing” was ordered, but as before defendant John Doe denied authorization
for such a test based on Corizon’s policy. Compl. 111 35-36. The same scenario was repeated
beginning on June ll or 12, 2016, when plaintiff again consumed a meal “minus the celery,”
experienced an allergic reaction, and was denied a RAST test. Compl. 1113 7-38.

On June 24, 2016, a medical provider at GCC discontinued the order for a RAST test for
Braxton because Corizon and its representative refused to authorize it. Compl. il 40.

The original named defendants were VDOC’s Director of Health Services; Gregory
Holloway, VDOC’s Regional Administrator; Carolyn M. Parker, an Assistant Warden at GCC;
Mr. Creque, GCC’s Food Operations Manager; and the Corizon Company. Compl. at 2 -3. Also
listed in the style of the complaint as a defendant Was John Doe, an unknown employee of
Corizon Company who allegedly denied the institutional health care providers’ requests for a
RAST test for plaintiff Compl. 11 19. In an Order dated June 28, 2017, Braxton’s claim against
Corizon Company was dismissed with prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for failure
to state a claim. [Dkt. No. 2] In the same Order, Braxton was informed that service could not be
ordered on defendant “John Doe” until Braxton provided the court with his or her identity and

address. Doe has never been served, and because it is now clear that he was a Corizon employee

and hence not a state actor, he could not be liable to Braxton pursuant to § 1983.2 West v.

Atkins, 487 U.S. 42 (1988). Accordingly, Braxton’s claim against him will be dismissed

 

pursuant to 28 U.S.C. § 1915A(b)(l) for failure to state a claim.
Braxton makes the following specific claims against the remaining defendants:

3. Defendant Creque violated the Eighth Amendment
buy placing celery on plaintiffs meal tray, and as a
result plaintiff suffered allergic reactions to celery
on March 2 and June ll, 2016.

4. Defendants Parker and Holloway intentionally
failed to exercise their supervisory authority over
defendant Creque to stop him from placing celery
on plaintiff ’s meal tray.

5. Defendants Parker, Holloway and Director of
Health Services Herrick failed to exercise their
supervisory authority to ensure that he would
receive a RAST for celery.

Compl. at 13 - 14. Plaintiff seeks an award of compensatory and punitive damages as well as
injunctive relief.

B. Proceedings

On May 19, 2018, defendants filed a Motion for Summary Judgment accompanied by a
supporting memorandum and exhibits, asserting that: (l) the claim against defendant Parker is
time-barred; (2) plaintiff fails to state an Eighth Amendment claim for which relief can be
granted against the remaining defendants; and (3) defendants are entitled to qualified immunity
as to plaintiffs claim for damages. [Dkt. No. 27 - 28] Defendants provided Braxton with the

notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) and Local Rule 7(K) [Dkt.

 

2In the initial order, defendants John Doe and Director of Health Services were conflated.
Dkt. No. 2 at 3. It is now apparent that John Doe is or was an employee of the Corizon Company,
while the Director of Health Services (currently Steve Herrick) is employed by VDOC.

4

No. 29], and he timely filed a response to the Motion for Summary Judgment on September 1 1,
2018. [Dkt. No. 36] Accordingly, this matter is ripe for disposition.
II. Facts

Defendants have supplied evidence which establishes the following uncontested material
facts. On April 7, 2014, Braxton submitted a grievance complaining that a RAST test had been
performed but had not been authorized for laboratory testing by Corizon. Def. Mem., Att. A,
Parker Aff. 11 5. On April 29, Assistant Warden Parker issued a response determining the
grievance to be unfounded. An investigation into Braxton’s complaint had revealed that he had
self-reported the reaction he experienced after eating celery. A member of the institutional
medical staff had ordered a RAST test for celery, but the Regional Medical Director and the
Medical Director determined that under the circumstances a RAST test would be of little value.
Braxton’s medical record was noted with a celery allergy, and he was issued a medical pass with
an allergy alert. I_d., Enc. A. Braxton appealed the Level I determination, and in a Level II
response issued on May 16, 2014 the Health Services Director agreed that the grievance was
unfounded. Ld.

On March 16, 2015, Braxton submitted a grievance complaining that he had not been
provided with a substitute food for celery on his Common F are meal tray.3 Assistant Warden
Parker issued a Level I response on April 3, 2015, advising Braxton that because no substitutions
are allowed on the Common Fare diet plan he should not eat any celery that might be served to

him. Parker Aff. 11 5, Att. B. Braxton appealed the response, and on April 29, 2015 Regional

 

3The Common Fare diet was developed by VDOC to meet the religious dietary needs of many
faiths and is offered only at select VDOC facilities § Acoolla v. Angelone, 2006 WL 2548207
at *3 (W.D. Va. Sept. l, 2006). Because it is “much more expensive” than normal prison fare, it is
highly regulated, and menu alterations at the facility level generally are prohibited §

5

Administrator Holloway issued a Level II response concurring that the grievance was unfounded.
Ld., Att. B.

Braxton submitted an additional grievance on July 7, 2016, stating that the medical
contractor provider would not permit his blood to be screened to determine the specific food
which caused his allergic reaction. Assistant Warden Parker issued a Level I response
determining the grievance to be unfounded on August 3, 2016. During an investigation into the
complaint, GCC’s Director of Nursing advised that Braxton had been seen by medical staff on
several occasions for a rash which Braxton himself had related to the consumption of celery. Lab
testing was ordered on March 2 and 8, 2016, but Braxton refused to have the testing performed.
Based on the medical contract provider’s procedures, medical staff determined that no further
testing was necessary, and Braxton was advised to avoid celery which he believed to be the cause
of his allergic reactions. Parker Aff., 11 7, Att. C. Braxton appealed the Level I response, and
Health Services Director Herrick issued a Level II response agreeing that the grievance was
unfounded. Herrick noted that Braxton had been advised that his medical record reflected an
allergy to celery and that he should avoid eating it. Further, Braxton was advised that the GCC
physician was responsible for his medical care and for determining whether there was a clinical
need for specific lab testing. Parker Aff., Att. A; Herrick Aff. 1[ 8.

Braxton filed a response to the defendants’ summary judgment motion on September ll,
2018. While the response itself is not sworn or signed under penalty of perjury, it is supported by
an affidavit in which Braxton makes his “declarations under the penalty of perjury.” [Dkt. No.
36] In the affidavit, Braxton disputes defendants’ assertion in paragraph 14 of their
memorandum that he refused the lab testing that was ordered on March 2 and March 8, 2016.

Braxton states that he was never informed that these tests were ordered, and that once he learned

that they had been recorded in his medical file by an unknown person he submitted informal
complaints and grievances denying the refusals and requesting that they be removed from his file
because they were “false.” Braxton Aff. il 3. GCC officials ignored his requests. Braxton points
out that when he refuses medical treatment he is required to execute a Refusal of Medical
Treatment form stating that he does not want the planned or scheduled treatment, and defendants
have provided no such forms to support their assertions Ld.

Braxton admits that he wrote in one of his grievances that the had undergone a RAST for
celery but it was a “mistake on [his] part.” He explains that medical staff at GCC had led him to
believe that a regular blood test to Which he had consented was a RAST, when in fact it was only
a “simple blood [sic] unrelated to a RAST for celery.” Braxton Aff. 11 4.

As to defendants’ statement that Regional Medical Director Dr. Rodgers and Medical
Director Dr. Gore determined that a RAST test would be of little value, Braxton asserts that Drs.
Gore and Miranda “repeatedly requested Dr. Rodgers[’] authorization for [him] to undergo the
RAST [and] the conclusion that a RAST for celery ‘would be of little value’ was made by Dr.
Rodgers arbitrarily and capriciously, as neither he nor Dr. Gore had examine [d] [Braxton] before
this conclusion was reached.” Braxton Aff. 1[ 5.

III. Analysis

A. Standard of Review

Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(c). The moving party bears the burden of proving that judgment on

the pleadings is appropriate g Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (moving

party bears the burden of persuasion on all relevant issues). To meet that burden, the moving
party must demonstrate that no genuine issues of material fact are present for resolution I_d. at
322. Once a moving party has met its burden to show that it is entitled to judgment as a matter of
law, the burden then shifts to the non-moving party to point out the specific facts which create
disputed factual issues. Anderson v. Libertv Lobbv. Inc.. 477 U.S. 242, 248 (1986); Matsushita
Electrical Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In evaluating a motion
for summary judgment, a district court should consider the evidence in the light most favorable

to the non-moving party and draw all reasonable inferences from those facts in favor of that

party. United States v. Diebold lnc., 369 U.S. 654, 655 (1962). Those facts for which the

 

moving party bears the burden of proving are facts which are material. “[T]he substantive law
will identify which facts are material. Only disputes over facts which might affect the outcome
of the suit under the governing law will properly preclude the entry of summary judgmen .”
Anderson, 477 U.S. at 248. An issue of material fact is genuine when, “the evidence create[s]
[a] fair doubt; wholly speculative assertions will not suffice.” Ross v. Communications Satellite
wh 759 F.2d 355, 364 (4th Cir. 1985). Thus, summary judgment is appropriate only where no
material facts are genuinely disputed and the evidence as a whole could not lead a rational fact
finder to rule for the non-moving party. Matsushita, 475 U.S. at 587.

B. Claim 5 is Tirne-Barred

Claim 5, in which Braxton asserts that defendants Parker and Director of Health Services
violated his Eighth Amendment rights by failing to ensure that he would receive a RAST test for
celery, is time-barred. There is no federal statute of limitations for § 1983 claims, but 42 U.S.C. §
1988(a) authorizes federal courts to borrow state limitations periods when not inconsistent with

federal law. Owens v. Okure, 488 U.S. 235, 239 (1989). The Court in Okure held specifically

 

that “courts considering § 1983 claims should borrow the general or residual [state] statute for

personal injury actions.” M. at 250; accord, Wilson v. Garcia, 471 U.S. 261, 280 (1985).

 

Virginia has a two-year statute of limitations for personal injury claims pursuant to Virginia
Code. § 8.01-243 (A), which is the applicable limitations period for this action. § Shelton v.

Angelone, 148 F. Supp. 2d 670, 677 (W.D. Va. 2001) (“[U]nder Wilson and Okure, the court

 

 

must apply the two year limitation period set forth in § 8.01-243(A) to all § 1983 actions arising
in Virginia, whether or not the plaintiff is confined in prison when he files the lawsuit.”), aff’ d,
49 F. App’x 451 (4th Cir. Oct. 30, 2002) (unpublished), cert. denied sub nom. Shelton v.

Johnson, 538 U.S. 964 (2003). Accordingly, for a § 1983 claim arising in Virginia to be timely,

 

it must brought within two years of the date the cause of action accrued.
Although the limitations period in § 1983 actions is borrowed from state law, “the
question of when a cause of action accrues under § 1983 remains one of federal law.” Nasim

v. Warden Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995) (citing Cox v. Stanton, 529

 

F.2d 47, 50 (4th Cir. 1975)). Causes of action accrue under federal law when the plaintiff
“possesses sufficient facts about the harm done to him that reasonable inquiry will reveal his
cause of action.” Ld. (citing United States v. Kubrick, 444 U.S. 111, 122-24 (1979).

Here, Braxton complained in a regular grievance dated April 7, 2014, that he had
undergone a RAST test but it had not been authorized for lab testing by the outside medical
contractor. Defendant Parker determined the grievance to be unfounded on April 29, 2014, after
an investigation determined that Braxton himself had reported that the allergic reaction occurred
after he ate celery. Although a medical staff member had ordered the RAST test for celery,
Medical Director Dr. Gore and Regional Medical Director Dr. Rodgers felt that under the

circumstances it would be of little value. Braxton’s record was marked with a celery allergy and

he was issued a medical pass with an allergy alert. Parker Aff. 11 5, Att. A. Braxton appealed the
Level I response, and VDOC’s former Health Services Director issued a Level II response on
May 16, 2014 agreeing that the grievance was unfounded.4

Under these circumstances, any cause of action Braxton may have had stemming from the
failure to ensure his receipt of a RAST test accrued by May 16, 2014, The complaint in this
lawsuit was not filed until on or about March 24, 2017, almost three years later. Accordingly, the
claim was filed well outside the applicable two-year limitations period. Braxton makes no
argument in his Response to Motion for Summary Judgment [Dkt. No. 36] to counter defendants’
argument that the claim is time-barred. Accordingly, defendants Parker and Director of Health
Services are entitled to judgment as a matter of law as to Claim 5.

C. Claims 3 and 4 - No Eighth Amendment Violation

At this juncture, it is apparent that Braxton’s claim that the defendants acted with
deliberate indifference to his celery allergy and thereby violated his rights under the Eighth
Amendment must fail. To do sc, a plaintiff must show that jail officials were deliberately
indifferent to a serious medical need. Estelle v. Gamble, 429 U.S. 97, 105 (1976); Staples v. Va.
Dep’t of Corr., 904 F.Supp. 487, 492 (E.D.Va. 1995). To establish a violation of the right to
adequate medical care, a plaintiff must show (1) a medical need that objectively is sufficiently
serious to warrant constitutional protection, and (2) behavior on the part of prison officials that
amounted to deliberate indifference to that need. To satisfy the second prong, a showing of mere
negligence or even malpractice is not sufficient; instead, the plaintiff must show that the

defendant was deliberately indifferent “by either actual intent or reckless disregard.” Estelle, 429

 

4Defendant Steve Herrick, the current Director of Health Services for VDOC, did not assume
that position until March 25, 2016. Dkt. No. 28, Herrick Aff. 11 l.

10

U.S. at 106; Daniels v. Williams, 474 U.S. 327, 328 (1986); Ml_tie_ry._l§gog, 896 F.2d 848, 851
(4th Cir. 1990). Braxton has failed to satisfy either of these criteria.

First, the sole condition to which Braxton points as a basis for his medical need is his
allergy to celery. Generally speaking, a prison official cannot be found to be deliberately
indifferent based solely on the failure to accommodate a food allergy, because the Constitution
does not require such an accommodation Prien v. Smith, 411 F. App’x 982, 984 (9th Cir. 2011);
g also. Witschi v. No. Car. Dep’t of Public Safetv. 2014 WL 3735135, at *2 (W.D. N.C.
2014), appeal dismissed, (4th Cir. Sept. 17, 2014) (inmate’s allergy to soy and oats did not
constitute a serious medical need to support a cognizable Eighth Amendment claim); Joseph v.
Mercer Coun§g Comm’rs, 2012 WL 6018125, at *13 (N.D. Ohio Dec. 3, 2012) (dismissing With
prejudice Eighth Amendment claim based on plaintiffs allergy to peanuts); Blocker v. NSP
CMS Medical Staff, 2011 WL 1321751, at *4 (D.N.J. Mar. 31, 2011) (inmate’s allegations of
allergy to eggs, soybeans, onions and tomatoes insufficient to support a cognizable claim of
deliberate indifference). Here, then, Braxton’s allergy to celery itself is not a sufficiently serious
medical need to satisfy the first component of an Eighth Amendment claim based on inadequate

medical care.5

 

5The Fourth Circuit holds that “inmates must be provided nutritionally adequate food,
‘prepared and served under conditions which do not present an immediate danger to the health and
well being of the inmates who consume it.”’ Shrader v. White, 761 F.2d 975, 986 (4th Cir. 1985)
(citations omitted). Thus, a food allergy may give rise to a serious medical need where it prevents
an inmate from receiving a safe or nutritionally adequate diet. LeMaire v. Maass, 12 F.3d 1444,
1456 (9th Cir. 1993) (to prevail on an Eighth Amendment claim grounded on indifference to a food
allergy, inmate must show that he was not provided with sufficient nourishment to sustain his
health); Escalante v. Huffman, 2011 WL 3107751, at *9 (W.D.Va. July 26, 2011) (same). Here,
Braxton does not allege, and nothing in the materials before the Court suggests, that the safety or
nutritional adequacy of his diet is compromised by his celery allergy. E Sweeting v. Miller, 2015
WL 4773276, at *3 (W.D. Va. Aug. 12, 2015) (“[T]o survive summary judgment on the objective
component of his claim, Sweeting must show that his food allergies prevented him from receiving

ll

Braxton’s claim also falters on the second component of a cognizable Eighth Amendment
claim, because he has come forward with nothing to show or even to suggest that any defendant
acted with subjective indifference to his celery allergy. The uncontroverted evidence now before
the Court establishes that Braxton self-reported that he suffered an allergic reaction after eating
celery, his record accordingly was marked with a celery allergy, and he was issued a medical pass
with an allergy alert. Parker Aff. ‘j[ 5, Att. A. Medical officials at GCC also ordered a RAST test
to confirm the celery allergy. Although the test ultimately was deemed not to be medically
necessary, the fact that it was ordered belies any suggestion that GCC personnel were deliberately
indifferent to Braxton’s condition. Later, When Braxton sought medical attention for a rash he
attributed to the consumption of celery, lab testing again was ordered on two occasions Under
the totality of these circumstances, no showing has been made that any defendant was
deliberately indifferent to Braxton’s allergy to celery.

To the extent that Braxton argues that the fact that he continues to be served celery
occasionally on his Common Fare meal tray amounts to deliberate indifference, his position is
not borne out by applicable authorities, which hold that “prisons are not required to serve a
special diet if inmates can voluntarily refrain from eating offensive foods and maintain an
adequate diet.” McKenny v. Moore, 2009 WL 152652, at *2 (D.S.C. 2009). Although Braxton
on two occasions in 2016 suffered an allergic reaction after eating a meal from food trays that
had contained celery, he was seen in the medical department that same day, Compl. at 10 -11,
and he reports no lasting or chronic effects stemming from those incidents.

Under the foregoing circumstances, the evidence before the Court fails to establish the

existence of either of the elements necessary to support a finding of deliberate indifference as to

 

safe or adequate nourishment.”)

12

either component of Braxton’s claim. §§ Estelle, 429 U.S. at 105. Defendants thus are entitled

 

to summary judgment on Braxton’s claim that his rights under the Eighth Amendment were
violated either by the failure to provide him with a RAST test to confirm his celery allergy, or by
the occasional placement of celery on his food tray.

D. Claim 4 - No Supervisog{ Liabilit_v

In Claim 4, Braxton argues that defendants Parker, Holloway and Herrick failed to
exercise their supervisory authority over officials at GCC to ensure that he would receive a
RAST test for his celery allergy. Essentially, he contends that these defendants responded
unfavorany to his grievances and appeals seeking a RAST test by deeming them unfounded.

Supervisory officials may be held liable only in limited circumstances for constitutional
injuries inflicted by their subordinates Shaw v. Stroud, 13 F.3d 791 , 798 (4th Cir. 1994) (citing
Slakan v. Porter, 737 F.2d 368 (4th Cir. 1984)). This liability is not premised on respondeat
M, but upon “a recognition that supervisory indifference or tacit authorization of
subordinates misconduct may be a causative factor in the constitutional injuries they inflict on
those committed to their care.” I_d. at 798 (quoting M, 737 F.2d at 372-73). To establish
supervisory liability under § 1983, a plaintiff must demonstrate:

(l) that the supervisor had actual or constructive knowledge that his subordinate

was engaged in conduct that posed “a pervasive and unreasonable risk” of

constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response

to that knowledge was so inadequate as to show “deliberate indifference to or tacit

authorization of the alleged offensive practices,”; and (3) that there was an

“affirrnative causal link” between the supervisor’s inaction and the particular
constitutional injury suffered by the plaintiff

Ld. at 799 (citations omitted). Here, because Braxton suffered no constitutional injury with
respect to his celery allergy, as discussed above, it is readily apparent that the three defendants

named in connection with this claim can have no supervisory liability to him.

13

Morecvcr, had Braxton sued these defendants for their own participation in the alleged
violation of his Eighth Amendment )'ights, his claim would still fail. Defendants Parker,
Holloway and Herrick are alleged to have wrongfully denied Braxton`s various grievances and it
is well established that prison officials can have no liability for decisions made during the
grievance process §§e Adams v. Ric¢:l 40 F.3d 72, 75 (4th Cir. 1994) (no liability exists under§
1983 for a prison administrat¢r’s response to a grievance or appeal)_; Blount v. l’hippsiz 2013 WL
831684, at * 6 n. 12 (“Genorally, prison officials arc absolutely immune from liability stemming
from their participation in the inmate grievance process."), citing Burst v. Mitehell, 589 17. Supp.
186, 192 (E.D.va. 1984).

E. Qu.aliiied lmmunit_v_

Lastly. defendants assert the defense ol'qualilied innnunit_v. Becuuse Braxton has failed

to establish a violation of his rights under thc F.iglith Arncndmcnt, thc Cmm need nor address

qualified immunity. See §habgp v. Va. Dep’t of Corr. 2013 WL 1098102. at *9 n. 20 (E.D. Va.
Mar. 15, 2013); Long vl Bgrcs, 2013 WL 13934?., at *5 n. 14 (E.D. Va. Jan. 10. 2013).
lV. Conclnsion

For the foregoing reasons, dcf¢::i_\dants1 Motion for Summary Judgment must be granted,

and judgment must be entered in their favor. An appropriate Order and judgment shall issue

(»/ 2
f
Entcrcd this /<.9 day of MMW 2018.

Aiexandria_. Virginia T. S. Ellis, l[l
United States D' 'ct lodge

14

 

